order of dismissal. They also question whether Pengilly Robbins Slater
                Bell's representation of Maya violates the Nevada Rules of Professional
                Conduct. We remand this issue for further consideration by the district
                court.
                                                      I.
                             Maya and Screaming Eagle argue that the district court erred
                by using the interestedness test that this court articulated in         In re
                AllIERCO Derivative Litig., 127 Nev. 252 P.3d 681 (2011), when it
                counted member votes regarding whether or not to initiate the underlying
                litigation. Moreover, they maintain that the vote was unnecessary
                because the district court misinterpreted Maya's operating agreement
                when it held that a majority of Maya's members may override a manager's
                decision to institute litigation.
                             A motion to dismiss under NRCP 12(b)(5) "is subject to a
                rigorous standard of review on appeal." Buzz Stew, LLC v. City of N. Las
                Vegas, 124 Nev. 224, 227-28, 181 P.3d 670, 672 (2008) (quotation omitted).
                Where, as here, the district court considers documents outside the
                pleadings, this court considers the order of dismissal as an order granting
                summary judgment.           Lumbermen's Underwriting Alliance v. RCR
                Plumbing, Inc., 114 Nev. 1231, 1234, 969 P.2d 301, 303 (1998). Summary
                judgment is appropriate when pleadings and evidence demonstrate that
                no genuine issue of material fact remains and the moving party is entitled
                to judgment as a matter of law. Wood v. Safeway, Inc., 121 Nev. 724, 729,
                121 P.3d 1026, 1029 (2005).
                             The district court misread AMERCO. AIVIERCO involved the
                interestedness of corporate officers in declining to institute litigation, 127
                Nev. at , 252 P.3d at 698.                 AMERCO   allowed the company's
                shareholders to proceed with a derivative action because any demand on
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                the company's officers would have been futile. Here, the district court
                considered the opposite—the interestedness of a limited liability
                company's members in authorizing or discontinuing litigation initiated by
                the company's manager—and so the AMERCO interestedness test does
                not apply.
                             The member vote is irrelevant if the company's operating
                agreement vests authority to make the decision in the manager. Courts
                routinely use contract principles when interpreting operating agreements.
                1 Larry E. Ribstein and Robert R. Keatinge, Ribstein and Keatinge on
                Limited Liability Companies, § 4:16 (updated 2012). If a contract is clear
                and unambiguous, there is no room for interpretation and the court
                enforces the contract as written.     Kaldi v. Farmer's Ins. Exch., 117 Nev.
                273, 278-79, 21 P.3d 16, 20 (2001).
                             Here, the operating agreement is unambiguous. Section 6.1 of
                Maya's operating agreement establishes that Maya is a manager-managed
                LLC, and under section 6.4, Maya's manager is authorized "to do all
                things necessary or convenient" to carrying out the company's business,
                including the "institution, prosecution and defense of any proceeding in
                the Company's name." (Emphasis added). This provision does not require
                the members' consent. By comparison, section 5.10 lists decisions that the
                manager cannot make without consent. The end of section 5.10 then
                reiterates that the authority to act on behalf of Maya, "except for the
                matters set forth above or otherwise reserved to the Members . . . shall be
                vested in the Manager." (Emphasis added). Together, sections 5.10 and
                6.4 mandate that Maya's manager has authority to act to carry out the
                company's business, subject to few limitations. And while Maya's
                members have some reserved powers, such as those listed in sections 5.10

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                and 5.12, nothing in the operating agreement allows members to override
                a manager's business decisions, including the decision to institute a
                lawsuit. Accordingly, the district court erred by dismissing the lawsuit on
                the basis of the members' votes because Screaming Eagle is authorized to
                act on the company's behalf until other corporate measures are taken. 1


                            In his answering brief, Moore argues that Pengilly Robbins
                Slater Bell's representation of Maya creates a conflict of interest because
                the firm previously represented manager Gayler in a related case. 2 This
                court is not in a position to address this issue because the district court
                has yet to do so and it appears fact-bound. But we agree that the issue of
                professional ethics is one that merits review by the district court, as part
                of its supervisory power over the lawyers who appear before it.     Brown v.
                Eighth Judicial Dist. Court, 116 Nev. 1200, 1205, 14 P.3d 1266, 1269
                (2000) ("District courts are responsible for controlling the conduct of
                attorneys practicing before them, and have broad discretion in
                determining whether disqualification is required in a particular case.").
                            We therefore remand this issue to the district court with
                instructions to consider whether Pengilly Robbins Slater Bell's




                     'For example, Maya's members may have the option of removing the
                manager under section 5.10.1 of the operating agreement.

                      2 Moore   also argues that Pengilly Robbins Slater Bell cannot
                represent Maya because the Maya members voted to terminate the
                company's relationship with counsel. Given that Screaming Eagle may
                institute legal proceedings, it has the authority to retain legal counsel of
                its choosing. Accordingly, this argument lacks merit.


SUPREME COURT
        OF
     NEVADA
                                                      4
(0) I947A
                representation of Maya violates the Nevada Rule of Professional Conduct
                and for such further proceedings as are appropriate in light of this order.
                              Based on the foregoing, we
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.



                                                              lebt.tuf
                                                                    '            ,   C.J.
                                                    Picke

                                                                                      J.
                                                    GibSons

                                                                                      J.




                                                                                      J.




                cc:   Hon. Elizabeth Goff Gonzalez, District Judge
                      Lansford W. Levitt, Settlement Judge
                      Pengilly Robbins Slater
                      Marquis Aurbach Coifing
                      Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A